Exhibit 10.68

 

ASSET MANAGEMENT ADVISORY AGREEMENT

 

THIS ASSET MANAGEMENT ADVISORY AGREEMENT (“Agreement”) is made and entered into
as of the 1st day of January, 2005, by and among WELLS REAL ESTATE INVESTMENT
TRUST, INC., a Maryland corporation (“Wells REIT”), WELLS OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Wells OP”), and WELLS MANAGEMENT COMPANY,
INC., a Georgia corporation (“Asset Advisor”).

 

W I T N E S S E T H

 

WHEREAS, Wells REIT has issued shares of its common stock, par value $.01, to
the public, has registered with the Securities and Exchange Commission certain
additional shares of its common stock to be offered to the public (“Shares”) and
may subsequently issue securities other than such Shares (“Securities”);

 

WHEREAS, Wells REIT intends to continue to qualify as a REIT (as defined below),
and to invest its funds in investments permitted by the terms of Wells REIT’s
Articles of Incorporation and Sections 856 through 860 of the Code (as defined
below);

 

WHEREAS, Wells OP was organized to acquire, own, operate, lease and manage real
estate properties on behalf of Wells REIT;

 

WHEREAS, Wells REIT desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to the Asset
Advisor and to have the Asset Advisor undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
Board of Directors of Wells REIT all as provided herein; and

 

WHEREAS, the Asset Advisor is willing to undertake to render such services,
subject to the supervision of the Board of Directors, on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree as
follows:

 

1. Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

 

Acquisition Advisor. Wells Capital, Inc., a Georgia corporation, or any person
or entity to which Wells Capital, Inc. or any successor advisor assigns or
subcontracts substantially all of its functions.

 

Acquisition and Advisory Fees. Any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any person or entity to any other person or entity
(including any fees or commissions paid by or to any Affiliate of Wells REIT or
the Acquisition Advisor) in connection with purchase, development or
construction of any Property, including, without limitation, real estate
commissions, acquisition fees, finder’s fees, selection fees, nonrecurring
management fees, consulting fees, loan fees, points, or any other fees or
commissions of a similar nature.



--------------------------------------------------------------------------------

Acquisition Expenses. Any and all expenses incurred by Wells REIT, the
Acquisition Advisor, or any Affiliate of either in connection with the
selection, acquisition or development of any Property, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, and title insurance
premiums.

 

Affiliate or Affiliated. As to any individual, corporation, partnership, trust,
limited liability company or other legal entity, (i) any Person or entity
directly or indirectly through one or more intermediaries controlling,
controlled by, or under common control with another Person or entity; (ii) any
Person or entity, directly or indirectly owning, controlling, or holding with
power to vote ten percent (10%) or more of the outstanding voting securities of
another Person or entity; (iii) any officer, director, general partner or
trustee of such Person or entity; (iv) any Person ten percent (10%) or more of
whose outstanding voting securities are directly or indirectly owned, controlled
or held, with power to vote, by such other Person; and (v) if such other Person
or entity is an officer, director, general partner, or trustee of a Person or
entity, the Person or entity for which such Person or entity acts in any such
capacity.

 

Aggregate Share Trading Value. Aggregate Share Trading Value is defined in
Section 8(b) hereof.

 

Appraised Value. Value according to an appraisal made by an Independent
Appraiser.

 

Articles of Incorporation. The Articles of Incorporation of Wells REIT under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.

 

Asset Advisor. Wells Management Company, Inc., a Georgia corporation, or any
person or entity to which Wells Management Company, Inc. or any successor
advisor assigns or subcontracts substantially all of its functions hereunder.

 

Asset Advisory Fees. Asset Advisory Fees are defined in Section 8(a) hereof.

 

Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of Wells REIT invested, directly or indirectly, in
Properties and loans secured by real estate before reserves for depreciation or
bad debts or other similar non-cash reserves, computed by taking the average of
such values at the end of each month during such period.

 

Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of Wells REIT, whether they
be the Directors named therein or additional or successor Directors.

 

Bylaws. The bylaws of Wells REIT, as the same are in effect from time to time.

 

Cash from Financings. Net cash proceeds realized by Wells REIT, Wells OP or any
subsidiary thereof from the financing of any Property or Properties or from the
refinancing of any indebtedness of Wells REIT, Wells OP or any subsidiary
thereof.

 

Cash from Sales. Net cash proceeds realized by Wells REIT, Wells OP or any
subsidiary thereof from the Sale, exchange or other disposition of any of their
respective assets after deduction of all expenses incurred in connection
therewith. Cash from Sales shall not include Cash from Financings.

 

2



--------------------------------------------------------------------------------

Cash from Sales and Financings. The total sum of Cash from Sales and Cash from
Financings.

 

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Asset Advisor or material breach of this Agreement.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.

 

Contract Sales Price. Total consideration received by Wells REIT, Wells OP or
any subsidiary thereof, for a Sale of a Property.

 

Director. A member of the Board of Directors of Wells REIT.

 

Dividends. Any dividends or other distributions of money or other property by
Wells REIT to its Stockholders, including distributions that may constitute a
return of capital for federal income tax purposes.

 

Employee Expenses. Employee Expenses is defined in Section 9(a)(i).

 

Existing Portfolio Properties. All Properties owned by Wells REIT, Wells OP or
any subsidiary thereof, or in which any such entity owns an interest, on
December 31, 2004.

 

Fair Market Value. The gross purchase price of Properties acquired by Wells
REIT, Wells OP or any subsidiary thereof, including any debt attributable to
such investments, or the pro rata share of the gross purchase price held by
Joint Ventures in which Wells REIT or Wells OP invests, until such time as Wells
REIT has begun estimating the value of all interests Wells REIT holds in
Properties or Joint Ventures to assist ERISA fiduciaries in fulfilling their
annual valuation and reporting responsibilities; and after such time, “Fair
Market Value” shall mean the aggregate value of Wells REIT’s interest in the
Properties and Joint Ventures as established in connection with the most recent
estimated ERISA valuation, without reducing such evaluation by any debt.

 

Independent Director. A Director who is not and within the last two years has
not been directly or indirectly associated with the Asset Advisor by virtue of
(i) ownership of an interest in the Asset Advisor or its Affiliates, (ii)
employment by the Asset Advisor or its Affiliates, (iii) service as an officer
or director of the Asset Advisor or its Affiliates, (iv) performance of
services, other than as a Director, for Wells REIT, (v) service as a director or
trustee of more than three real estate investment trusts advised by the Asset
Advisor, or (vi) maintenance of a material business or professional relationship
with the Asset Advisor or any of its Affiliates. A business or professional
relationship is considered material if the gross revenue derived by the Director
from the Asset Advisor and Affiliates exceeds 5.0% of either the Director’s
annual gross revenue during either of the last two years or the Director’s net
worth on a fair market value basis. An indirect relationship shall include
circumstances in which a Director’s spouse, parents, children, siblings,
mothers- or fathers-in-law, sons- or daughters-in-law, or brothers- or
sisters-in-law is or has been associated with the Asset Advisor, any of its
Affiliates, or Wells REIT.

 

3



--------------------------------------------------------------------------------

Improvements. Buildings, structures, equipment from time to time located on the
Properties and all parking and common areas located on the Properties.

 

Independent Appraiser. A qualified appraiser of real estate as determined and
selected by the Board. Membership in a nationally recognized appraisal society
such as the American Institute of Real Estate Appraisers (“M.A.I.”) or the
Society of Real Estate Appraisers (“S.R.E.A.”) shall be conclusive evidence of
such qualification.

 

Invested Capital. The amount calculated by multiplying the total number of
Shares purchased by Stockholders by the issue price paid to Wells REIT for such
Shares, reduced by the portion of any Dividends that are attributable to Net
Sales Proceeds and by any amounts paid by Wells REIT to repurchase or redeem
Shares from its Stockholders.

 

Joint Ventures. Any joint venture or general partnership arrangements
established to acquire Properties in which Wells REIT or Wells OP, or any
subsidiary thereof, is a co-venturer, general partner or joint venture partner
with another Person.

 

Lease. Unless the context otherwise requires, any lease or sublease for any
portion of a Property.

 

Listing. The listing of the Shares of Wells REIT on a national securities
exchange or over-the-counter market.

 

Net Income. For any period, the total revenues applicable to such period, less
the total expenses applicable to such period excluding additions to reserves for
depreciation, bad debts or other similar non-cash reserves; provided, however,
Net Income for purposes of calculating total allowable Operating Expenses (as
defined herein) shall exclude the gain from the sale of Wells REIT’s assets.

 

Net Sales Proceeds. In the case of a transaction described in clause (i) (A) of
the definition of Sale, the proceeds of any such transaction less the amount of
all real estate commissions and closing costs paid by Wells REIT, Wells OP, or
any subsidiary thereof. In the case of a transaction described in clause (i) (B)
of such definition, Net Sales Proceeds means the proceeds of any such
transaction less the amount of any legal and other selling expenses incurred in
connection with such transaction. In the case of a transaction described in
clause (i) (C) of such definition, Net Sales Proceeds means the proceeds of any
such transaction actually distributed to Wells REIT or Wells OP from the Joint
Venture. In the case of a transaction or series of transactions described in
clause (i) (D) of the definition of Sale, Net Sales Proceeds means the proceeds
of any such transaction less the amount of all commissions and closing costs
paid by Wells REIT, Wells OP, or any subsidiary thereof. In the case of a
transaction described in clause (ii) of the definition of Sale, Net Sales
Proceeds means the proceeds of such transaction or series of transactions less
all amounts generated thereby and reinvested in one or more Properties within
180 days thereafter and less the amount of any real estate commissions, closing
costs, and legal and other selling expenses incurred by or allocated to Wells
REIT or Wells OP in connection with such transaction or series of transactions.
Net Sales Proceeds shall also include, in the case of any lease of a Property
consisting of a building only, any amounts from tenants,

 

4



--------------------------------------------------------------------------------

borrowers or lessees that Wells REIT determines, in its discretion, to be
economically equivalent to proceeds of a Sale. Net Sales Proceeds shall not
include, as determined by Wells REIT in its sole discretion, any amounts used to
reinvest in Properties, to repay outstanding indebtedness, or to establish
reserves.

 

Operating Expenses. All costs and expenses incurred by Wells REIT, as determined
under generally accepted accounting principles, which in any way are related to
the operation of Wells REIT or to Wells REIT business, including advisory fees,
but excluding (i) the expenses of raising capital such as Organizational and
Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad loan reserves, (v)
Acquisition and Advisory Fees and Acquisition Expenses, and other expenses
connected with the acquisition of real estate interests, mortgage loans or other
property and (vi) real estate commissions on the Sale of Property, and other
expenses connected with the acquisition and ownership of real estate interests,
mortgage loans, or other property (such as the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property).

 

Partnership Agreements. Partnership Agreement defined in Section 3(b)(x) hereof.

 

Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof.

 

Property or Properties. All real estate properties, or interests in real estate
properties, owned by Wells OP or Wells REIT, or any subsidiary thereof, or in
which Wells OP, Wells REIT or any subsidiary thereof owns an interest, and all
tracts acquired by Wells OP or Wells REIT, or any subsidiary thereof in the
future or in which Wells OP, Wells REIT or any subsidiary thereof owns an
interest, containing income-producing Improvements or on which Wells OP or Wells
REIT, or any subsidiary thereof, will construct income-producing Improvements.

 

Property Manager. Any entity that has been retained to perform and carry out at
one or more of the Properties the property management services.

 

Prospectus. “Prospectus” has the meaning set forth in Section 2(10) of the
Securities Act of 1933, as amended (the “Securities Act”), including a
preliminary Prospectus, an offering circular as described in Rule 256 of the
General Rules and Regulations under the Securities Act or, in the case of an
intrastate offering, any document by whatever name known, utilized for the
purpose of offering and selling securities to the public.

 

Registration Statement. The most currently filed Registration Statement on Form
S-11, or other applicable Form, with the Securities and Exchange Commission, of
which the Prospectus is a part.

 

REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code.

 

Sale or Sales. (i) Any transaction or series of transactions whereby: (A) Wells
REIT or the Wells OP, or any subsidiary thereof, sells, grants, transfers,
conveys, or relinquishes its ownership of any Property or portion thereof,
including the lease of any Property consisting of

 

5



--------------------------------------------------------------------------------

the building only, and including any event with respect to any Property which
gives rise to a significant amount of insurance proceeds or condemnation awards;
(B) Wells REIT or Wells OP, or any subsidiary thereof, sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all of the
interest of Wells REIT or Wells OP in any Joint Venture in which it is a
co-venturer or partner; or (C) any Joint Venture in which Wells REIT or Wells
OP, or any subsidiary thereof, as a co-venturer or partner sells, grants,
transfers, conveys, or relinquishes its ownership of any Property or portion
thereof, including any event with respect to any Property which gives rise to
insurance claims or condemnation awards, but (ii) not including any transaction
or series of transactions specified in clause (i) (A), (i) (B), or (i) (C) above
in which the proceeds of such transaction or series of transactions are
reinvested in one or more Properties within 180 days thereafter.

 

Shares. Any shares of Wells REIT’s common stock, par value $.01 per share, which
are issued and currently outstanding.

 

Stockholders. The record holders of Wells REIT’s Shares as maintained in Wells
REIT’s books and records.

 

Stockholders’ 8.0% Return. As of each date, an aggregate amount equal to an 8.0%
cumulative, noncompounded annual return on Invested Capital.

 

Subordinated Disposition Fee. The Subordinated Disposition Fee is defined in
Section 8(b).

 

Subordinated Incentive Fee. The Subordinated Incentive Fee is defined in Section
8(d).

 

Subordinated Performance Fee Due Upon Termination. Subordinated Performance Fee
Due Upon Termination means a fee equal to (1) 10% of the amount, if any, by
which (a) the Appraised Value of the Properties at the Termination Date, less
amounts of all indebtedness secured by the Properties, plus total Dividends
distributed to Stockholders through the Termination Date exceeds (b) the sum of
Invested Capital, plus Dividends distributed which were attributable to Net
Sales Proceeds, plus total Dividends which would be required to be made to
Stockholders in order to pay the Stockholders’ 8.0% Return from inception
through the Termination Date less (2) any prior payment to the Asset Advisor of
a Subordinated Share of Net Sales Proceeds.

 

Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net Sales
Proceeds is defined in Section 8(c).

 

Termination Date. The date of termination of the Agreement.

 

2%/25% Guidelines. The requirement pursuant to the guidelines of the North
American Securities Administrators Association, Inc. that, in any 12 month
period, total Operating Expenses not exceed the greater of 2% of Wells REIT’s
Average Invested Assets during such 12 month period or 25% of Wells REIT’s Net
Income over the same 12 month period.

 

Wells OP. Wells Operating Partnership, L.P., a Delaware limited partnership
formed to own and operate properties on behalf of Wells REIT.

 

Wells REIT. Wells Real Estate Investment Trust, Inc., a corporation organized
under the laws of the State of Maryland.

 

6



--------------------------------------------------------------------------------

2. Appointment of Asset Advisor. Wells REIT hereby engages and retains Asset
Advisor as its Asset Advisor and sole and exclusive asset manager of the
portfolio of Properties, and Asset Advisor hereby accepts such appointment on
the terms and conditions hereinafter set forth.

 

3. Duties of the Asset Advisor. Asset Advisor undertakes to use its best efforts
to performing its duties hereunder to administer, promote, manage, operate,
maintain, improve and lease the Properties in a diligent, careful and vigilant
manner. The services of Asset Advisor performed pursuant to this Agreement are
to be of scope and quality not less than those services generally performed by
professional asset managers of other similar real estate portfolios. Asset
Advisor shall make available to Wells REIT and Wells OP the full benefit of the
judgment, experience and advice of the members of Asset Advisor’s organization
and staff with respect to the policies to be pursued by Wells OP relating to the
management, operation and leasing of the Properties. Asset Advisor shall also
obtain Property Managers, which may include Affiliates of the Asset Advisor, to
manage, promote and lease the Properties. In performance of these undertakings,
subject to the supervision of the Board and consistent with the provisions of
the Prospectus, Articles of Incorporation and Bylaws of Wells REIT, the Asset
Advisor shall, either directly or by engaging an Affiliate, engage in the
following activities:

 

  (a) Advisory Functions.

 

  (i) Serve as Wells REIT’s investment and financial advisor and provide
research and economic and statistical data in connection with Wells REIT’s
investment policies;

 

  (ii) Provide the daily management of Wells REIT and perform and supervise the
various administrative functions reasonably necessary for the management of the
day-to-day operations of Wells REIT;

 

  (iii) Consult with the officers and the Board of Wells REIT and assist the
Board in the formulation and implementation of Wells REIT’s financial policies,
and, as necessary, furnish the Board with advice and recommendations with
respect to the making of investments consistent with the investment objectives
and policies of Wells REIT and in connection with any borrowings proposed to be
undertaken by Wells REIT; and

 

  (iv) Maintain and preserve the books and records of Wells REIT.

 

  (b) Asset Management Functions.

 

  (i) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, leasing and disposition of Properties on an overall
portfolio basis;

 

  (ii) Oversee the performance of the Property Managers of their duties,
including collection and proper deposits of rental payments and payment of
Property expenses and maintenance;

 

7



--------------------------------------------------------------------------------

  (iii) Conduct periodic on-site property visits to some or all (as the Asset
Advisor deems reasonably necessary) of the Properties to inspect the physical
condition of the Properties and to evaluate the performance of the related
Property Manager of its duties;

 

  (iv) Review, analyze and comment upon the operating budgets, capital budgets
and leasing plans prepared and submitted by the Property Manager of each
Property;

 

  (v) Negotiate with banks or lenders with respect to financings and the
refinancing of loans made to Wells REIT, Wells OP, or any subsidiary thereof,
including but not limited to, lines of credit, loan assumptions, loan
modifications and construction loans, but in no event in such a way so that the
Asset Advisor shall be acting as broker-dealer or underwriter; provided that any
fees and costs payable to third parties incurred by the Asset Advisor in
connection with the foregoing shall be the responsibility of Wells REIT;

 

  (vi) Consult with the Board and assist the Board in evaluating and obtaining
adequate insurance coverage based upon risk management determinations;

 

  (vii) Investigate, select, and, on behalf of Wells REIT, engage and conduct
business with such Persons as the Asset Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, and any and all agents
for any of the foregoing, including Affiliates of the Asset Advisor, and Persons
acting in any other capacity deemed by the Asset Advisor necessary or desirable
for the performance of any of the foregoing services, including but not limited
to entering into contracts in the name of Wells REIT with any of the foregoing;

 

  (viii) Review and analyze on-going financial information pertaining to each
Property and the overall portfolio of Properties;

 

  (ix) Forward to Wells REIT promptly upon receipt all notices of violation or
other notices from any governmental authority, and board of fire underwriters or
any insurance company, and shall make such recommendations regarding compliance
with such notice as shall be appropriate;

 

  (x)

Receive copies of agreements of limited partnership, joint venture partnership
agreements and operating agreements of Wells OP and its Affiliates (the
“Partnership Agreements”) and become familiar with the terms thereof. Asset
Advisor shall use reasonable care to

 

8



--------------------------------------------------------------------------------

avoid any act or omission which, in the performance of its duties hereunder,
shall in any way conflict with the terms of the Partnership Agreements; and

 

  (xi) Recommend the disposal of, reinvestment of the proceeds from the sale of,
or otherwise deal with the investments in Properties.

 

  (c) Accounting, SEC Compliance and Administrative Services.

 

  (i) Maintain accounting systems, records and data and any other information
requested concerning the activities of Wells REIT as required and prepare and
file periodic financial reports and returns required to be filed with the
Securities and Exchange Commission and any other regulatory agency, including
annual financial statements;

 

  (ii) Provide financial and operational planning services and portfolio
management functions;

 

  (iii) Coordinate with Wells REIT’s independent accountants and auditors to
prepare and deliver to Wells REIT’s audit committee an annual report covering
the Asset Advisor’s compliance with certain material aspects of this Agreement;

 

  (iv) Provide tax and compliance services and coordinate with appropriate third
parties, including independent accountants and other consultants, on related tax
matters;

 

  (v) Provide the Board with timely updates related to the overall regulatory
environment affecting Wells REIT, as well as managing compliance with such
matters, including but not limited to compliance with the Sarbanes-Oxley Act of
2002; and

 

  (vi) Perform all reporting, record keeping, internal controls and similar
matters in a manner to allow Wells REIT to comply with applicable law including
the Sarbanes-Oxley Act of 2002.

 

  (d) Other Functions.

 

  (i) From time-to-time, or at any time reasonably requested by the Board, make
reports to the Board on the Asset Advisor’s performance of services to Wells
REIT under this Agreement;

 

  (ii) Provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to Wells REIT’s business and operations;

 

  (iii) Provide Wells REIT and Wells OP with all necessary cash management
services; and

 

9



--------------------------------------------------------------------------------

  (iv) Do all things necessary to assure its ability to render the services
described in this Agreement.

 

(e) Approval of Leases, Contracts, Etc. In fulfilling its duties to Wells REIT
and Wells OP, Asset Advisor may and hereby is authorized to enter into any
property management agreements, leases, contracts or agreements on behalf of the
Wells OP or Wells REIT, as the case may be, in the ordinary course of the
management, operation, maintenance and leasing of the Properties.

 

(f) Right to Subcontract. Asset Advisor shall have the right to subcontract any
of its duties or obligations to provide services to Wells REIT hereunder to an
Affiliate or independent third-party provider at no additional cost or expense
to Wells REIT.

 

4. Authority of Asset Advisor.

 

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 6), and subject to the continuing and exclusive
authority of the Board over the management of Wells REIT, the Board hereby
delegates to the Asset Advisor the authority to (1) supervise the management of
Properties, (2) structure the terms and conditions of transactions pursuant to
which investments will be managed for Wells REIT or Wells OP, and (3) arrange
for financing and refinancing of Properties.

 

(b) If a transaction requires approval by the Independent Directors, the Asset
Advisor will deliver to the Independent Directors all documents required by them
to properly evaluate the proposed investment in the Property.

 

The prior approval of a majority of the Independent Directors and a majority of
the Board not otherwise interested in the transaction will be required for each
transaction with the Asset Advisor or its Affiliates.

 

The Board may, at any time upon the giving of notice to the Asset Advisor,
modify or revoke the authority set forth in this Section 4. If and to the extent
the Board so modifies or revokes the authority contained herein, the Asset
Advisor shall henceforth submit to the Board for prior approval such proposed
transactions involving Properties as thereafter require prior approval, provided
however, that such modification or revocation shall be effective upon receipt by
the Asset Advisor and shall not be applicable to transactions to which the Asset
Advisor has committed Wells REIT prior to the date of receipt by the Asset
Advisor of such notification.

 

5. Other Services. Should the Board request that the Asset Advisor or any
director, officer or employee thereof render services for Wells REIT other than
set forth in Section 3 and Section 4 hereof, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Asset Advisor
and the Independent Directors of Wells REIT, subject to the limitations
contained in the Articles of Incorporation, and shall not be deemed to be
services pursuant to the terms of this Agreement.

 

6. Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Asset Advisor shall refrain from taking any action which,
in its sole judgment made in good faith, would (a) adversely affect the status
of Wells REIT as a REIT, (b) subject Wells REIT to regulation under the
Investment Wells REIT Act of 1940, as amended, or

 

10



--------------------------------------------------------------------------------

(c) violate any law, rule, regulation or statement of policy of any governmental
body or agency having jurisdiction over Wells REIT, its Shares or its
Securities, or otherwise not be permitted by the Articles of Incorporation or
Bylaws of Wells REIT, except if such action shall be ordered by the Board, in
which case the Asset Advisor shall notify promptly the Board of the Asset
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event the Asset Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given. Notwithstanding
the foregoing, the Asset Advisor, its directors, officers, employees and
stockholders, and stockholders, directors and officers of the Asset Advisor’s
Affiliates shall not be liable to Wells REIT or to the Board or Stockholders for
any act or omission by the Asset Advisor, its directors, officers or employees,
or stockholders, directors or officers of the Asset Advisor’s Affiliates, except
as provided in Sections 20 and 21 of this Agreement.

 

7. Other Activities of the Asset Advisor. Nothing herein contained shall prevent
the Asset Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Asset
Advisor or its Affiliates; nor shall this Agreement limit or restrict the right
of any director, officer, employee, or stockholder of the Asset Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other partnership, corporation, firm, individual, trust or association. The
Asset Advisor may, with respect to any investment in which Wells REIT is a
participant, also render advice and service to each and every other participant
therein. The Asset Advisor shall report to the Board the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
which creates or is anticipated to create a conflict of interest between the
Asset Advisor’s obligations to Wells REIT and its obligations to or its interest
in any other partnership, corporation, firm, individual, trust or association.
The Asset Advisor or its Affiliates shall promptly disclose to the Board
knowledge of such condition or circumstance. If the Asset Advisor or its
Affiliates have sponsored other investment programs with similar investment
objectives which have investment funds available at the same time as Wells REIT,
it shall be the duty of the Board (including the Independent Directors) to adopt
the method set forth in the Registration Statement or another reasonable method
by which properties are to be allocated to the competing investment entities and
to use their best efforts to apply such method fairly to Wells REIT.

 

The Asset Advisor shall be required to use its best efforts to present a
continuing and suitable investment program to Wells REIT which is consistent
with the investment policies and objectives of Wells REIT, but neither the Asset
Advisor nor any Affiliate of the Asset Advisor shall be obligated generally to
present any particular investment opportunity to Wells REIT even if the
opportunity is of character which, if presented to Wells REIT, could be taken by
Wells REIT. In the event that the Asset Advisor or its Affiliates is presented
with a potential investment which might be made by Wells REIT and by another
investment entity which the Asset Advisor or its Affiliates advises or manages,
the Asset Advisor shall consider the investment portfolio of each entity, cash
flow of each entity, the effect of the acquisition on the diversification of
each entity’s portfolio, rental payments during any renewal period, the
estimated income tax effects of the purchase on each entity, the policies of
each entity relating to leverage, the funds of each entity available for
investment and the length of time such funds have been available for investment.
In the event that an investment opportunity becomes available

 

11



--------------------------------------------------------------------------------

which is suitable for both Wells REIT and a public or private entity which the
Asset Advisor or its Affiliates are Affiliated, then the entity which has had
the longest period of time elapse since it was offered an investment opportunity
will first be offered the investment opportunity.

 

8. Fees.

 

(a) Asset Advisory Fees. Wells OP shall pay Asset Advisor on an annual basis, as
compensation for the services provided under this Agreement, Asset Advisory Fees
equal to 0.5% (50 basis points) of Fair Market Value of the Properties. Asset
Advisory Fees shall be payable as follows:

 

  (i) An amount equal to one-twelfth of 0.45% (45 basis points) of Fair Market
Value of the Properties determined as of the last day of the previous calendar
year shall be paid by Wells REIT in cash to Asset Advisor on the last business
day of each month, such amounts to be reduced by amounts, if any, equal to (A)
tenant reimbursed property management fees actually paid to Wells Management
Company, Inc. with respect to Existing Portfolio Properties which are being
managed by Wells Management Company, Inc. on the effective date of this
Agreement; and (B) in the event that Asset Advisor retains an independent
third-party property manager to manage one or more of the Existing Portfolio
Properties which are being managed by Wells Management Company, Inc. on the
effective date of this Agreement, the amount of property management fees payable
by Wells OP to said third-party property manager or managers; and

 

  (ii) An amount equal to one-twelfth of 0.05% (5 basis points) of Fair Market
Value of the Properties determined as of the last day of the previous calendar
year shall be paid by Wells REIT on the last business day of each month in cash;
or, at the option of Asset Advisor, in Shares issued to a trust within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the
Internal Revenue Code of 1986, as amended, pursuant to a form of trust agreement
to be mutually agreed upon by Asset Advisor and Wells REIT. The value of the
Shares for purposes of this Section 8(a)(ii) shall be deemed to be $10 per
Share, reduced on a per share basis by any Dividends previously paid which were
attributable to Net Sales Proceeds.

 

(b) Subordinated Disposition Fee. If Asset Advisor or an Affiliate thereof
provides a substantial amount of the services (as determined by a majority of
the Independent Directors) in connection with the Sale of one or more Properties
sold, including Properties sold prior to January 1, 2005, the Asset Advisor or
its Affiliate shall receive a Subordinated Disposition Fee equal to the lesser
of (i) one-half of a Competitive Real Estate Commission or (ii) 3.0% of the sale
price of such Property or Properties sold. The Subordinated Disposition Fee will
be paid only if Stockholders have received total Dividends in an amount equal to
the sum of their aggregate Invested Capital and their aggregate Stockholders’
8.0% Return. To the extent that Subordinated Disposition Fees are not paid by
Wells REIT on a current basis due to the foregoing limitation, the unpaid fees
will be accrued and paid at such time as the subordination

 

12



--------------------------------------------------------------------------------

conditions have been satisfied. The Subordinated Disposition Fee may be paid in
addition to real estate commissions paid to non-Affiliates, provided that the
total real estate commissions paid to all persons by Wells REIT shall not exceed
an amount equal to the lesser of (i) 6.0% of the Contract Sales Price of a
Property or (ii) the Competitive Real Estate Commission. Upon Listing, if the
Asset Advisor has accrued but not been paid such Subordinated Disposition Fee,
then for purposes of determining whether the subordination conditions have been
satisfied, Stockholders will be deemed to have received Dividends in the amount
equal to the product of the total number of Shares outstanding and the average
closing price or average of bid and asked price, as the case may be, over a
period of 30 days during which the stock is traded, with such period beginning
180 days after Listing (the “Aggregate Share Trading Value”).

 

In the event this Agreement is terminated prior to such time as the Stockholders
have received total Dividends in an amount equal to 100% of Invested Capital
plus an amount sufficient to pay the Stockholders’ 8.0% Return through the
Termination Date, an appraisal of the Properties then owned by Wells REIT shall
be made and the Subordinated Disposition Fee on Properties previously sold will
be deemed earned if the Appraised Value of the Properties then owned by Wells
REIT, Wells OP and their subsidiaries plus total Dividends received prior to the
Termination Date equals 100% of Invested Capital plus an amount sufficient to
pay the Stockholders’ 8.0% Return through the Termination Date.

 

(c) Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net
Sales Proceeds shall be payable to the Asset Advisor in an amount equal to 10%
of Net Sales Proceeds remaining, if any, after the Stockholders have received
Dividends equal to the sum of the Stockholders’ 8.0% Return and 100% of Invested
Capital. Following Listing, no Subordinated Share of Net Sales Proceeds will be
paid to the Asset Advisor.

 

(d) Subordinated Incentive Fee. Upon Listing, Asset Advisor shall be entitled to
the Subordinated Incentive Fee in an amount equal to 10.0% of the amount by
which (i) the market value of the outstanding stock of Wells REIT, measured by
taking the Aggregate Share Trading Value, plus the total of all Dividends paid
to Stockholders from Wells REIT’s inception until the date of Listing, exceeds
(ii) the sum of (A) 100% of Invested Capital and (B) the total Dividends which
would be required to be paid to the Stockholders in order to pay the
Stockholders’ 8.0% Return from inception through the date of Listing. The
Subordinated Incentive Fee shall be paid in cash or, at the option of Wells
REIT, may be paid in Shares; provided, that in the event Wells REIT elects to
pay all or some portion of the Subordinated Incentive Fee in Shares, the Asset
Advisor shall have the right to cause such Shares to be registered with the
Securities and Exchange Commission pursuant to the terms of a registration
rights agreement in such form as shall be negotiated between the parties and
mutually agreed upon by both Wells REIT and Asset Advisor prior to the issuance
of such Shares. If some or all of the Subordinated Incentive Fee is paid in
Shares, the value of such Shares shall be determined by using the average
closing price or average of bid and asked price, as the case may be, over a
period of 30 days during which the stock is traded, with such period beginning
180 days after Listing. The Subordinated Incentive Fee will be reduced by the
amount of any prior payment to Asset Advisor of a deferred Subordinated Share of
Net Sales Proceeds from a Sale or Sales of Property. In the event the
Subordinated Incentive Fee is paid to Asset Advisor following Listing, no other
performance fee will be paid to Asset Advisor.

 

13



--------------------------------------------------------------------------------

(e) Changes to Fee Structure. In the event of Listing, Wells REIT and the Asset
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity. A majority of the Independent Directors must
approve the new fee structure negotiated with the Asset Advisor. In negotiating
a new fee structure, the Independent Directors shall consider all of the factors
they deem relevant, including, but not limited to: (i) the amount of the
advisory fee in relation to the asset value, composition and profitability of
the Properties; (ii) the success of the Asset Advisor in generating
opportunities that meet the investment objectives of Wells REIT; (iii) the rates
charged to other REITs and to investors other than REITs by advisors performing
the same or similar services; (iv) additional revenues realized by the Asset
Advisor and its Affiliates through their relationship with Wells REIT, including
loan administration, underwriting or broker commissions, servicing, engineering,
inspection and other fees, whether paid by Wells REIT or by others with whom
Wells REIT does business; (v) the quality and extent of service and advice
furnished by the Asset Advisor; (vi) the performance of the Properties,
including income, conversion or appreciation of capital, and number and
frequency of problem investments; and (vii) the quality of the Properties in
relationship to the investments generated by the Asset Advisor for its own
account. The new fee structure can be no more favorable to the Asset Advisor
than the current fee structure.

 

(f) Loans from Affiliates. If any loans are made to Wells REIT or Wells OP by
the Asset Advisor or any Affiliate of the Asset Advisor, the terms of any such
loans shall be no less favorable than the terms available between non-Affiliated
Persons for similar commercial loans and must be approved by a majority of
Directors, including a majority of Independent Directors.

 

9. Expenses.

 

(a) Expenses. Except as otherwise specifically provided, all costs and expenses
incurred hereunder by Asset Advisor in fulfilling its duties to Wells OP shall
be on behalf of Wells OP or Wells REIT. In addition to the compensation paid to
the Asset Advisor pursuant to Section 8 hereof, Wells REIT shall pay directly or
reimburse the Asset Advisor for all of the expenses paid or incurred by the
Asset Advisor in connection with the services it provides to Wells REIT or Wells
OP pursuant to this Agreement, including, but not limited to:

 

  (i) Reasonable wages and salaries and other employee-related expenses of
employees of Asset Advisor who are directly engaged in the operation,
management, maintenance and leasing or access control of the Properties or any
other services provided to Wells REIT or Wells OP pursuant to this Agreement,
including taxes, insurance and benefits relating to such employees (“Employee
Expenses”);

 

  (ii) Legal, travel and other out-of-pocket expenses which are directly related
to services performed under this Agreement;

 

  (iii) Taxes and assessments on income or Property and taxes as an expense of
doing business;

 

  (iv) Expenses of managing and operating Properties, whether payable to an
Affiliate of Asset Advisor or a non-affiliated person;

 

14



--------------------------------------------------------------------------------

  (v) Interest and other costs for borrowed money, including discounts, points
and other similar fees;

 

  (vi) Costs associated with insurance required in connection with the business
of Wells OP, Wells REIT or by the Board;

 

  (vii) Expenses in connection with payments to the Board and meetings of the
Board and Stockholders;

 

  (viii) Audit, accounting and legal fees;

 

  (ix) Expenses connected with payments of Dividends in cash or otherwise made
or caused to be made by Wells REIT to the Stockholders;

 

  (x) Expenses of merging, liquidating or dissolving Wells REIT or of amending
the Articles of Incorporation or Bylaws;

 

  (xi) Expenses associated with Listing and, if applicable, the issuance and
distribution of Shares and Securities in connection therewith such as selling
commissions and fees, advertising expenses, taxes, legal and accounting fees,
Listing and registration fees, and other Organizational and Offering Expenses;
and

 

  (xii) Out of pocket costs in order for Wells OP or Wells REIT to comply with
all applicable laws, regulations and ordinances.

 

The determination as to whether a cost or expense is of a type or nature that is
reimbursable by Wells REIT or Wells OP shall be made in a manner consistent with
the practices in effect as of the effective date hereof, except costs or
expenses otherwise specifically approved for reimbursement by a majority of the
Independent Directors of Wells REIT.

 

(b) Notwithstanding the above, and except for reimbursement of additional
Employee Expenses otherwise specifically approved for reimbursement by a
majority of the Independent Directors of Wells REIT, the sum of (i)
reimbursements to the Asset Advisor for Employee Expenses; plus (ii)
reimbursements of Employee Expenses to the Acquisition Advisor pursuant to
Section 9 of that certain Acquisition Advisory Agreement of even date herewith;
plus (iii) reimbursements to Wells Management Company, Inc. of Employee Expenses
under Section 3.1 of that certain Master Property Management, Leasing and
Construction Management Agreement of even date herewith, but only to the extent
that such Employee Expenses under said Master Property Management, Leasing and
Construction Management Agreement relate specifically to Existing Portfolio
Properties which are being managed by Wells Management Company, Inc. on the
effective date hereof, shall not exceed $8,240,000 in the aggregate in any
fiscal year.

 

(c) Expenses incurred by the Asset Advisor on behalf of Wells OP or Wells REIT
and payable pursuant to this Section 9 shall be reimbursed no less than monthly
to the Asset Advisor. The Asset Advisor shall prepare a statement documenting
the expenses of Wells REIT during each quarter, and shall deliver such statement
to Wells REIT within 45 days after the end of each quarter.

 

15



--------------------------------------------------------------------------------

10. Fidelity Bond. Asset Advisor shall maintain a fidelity bond for the benefit
of Wells OP and Wells REIT which bond shall insure Wells OP and Wells REIT from
losses of up to $5,000,000 per occurrence and shall be of the type customarily
purchased by entities performing services similar to those provided to Wells OP
and Wells REIT by the Asset Advisor.

 

11. Reimbursement to the Asset Advisor. Wells REIT shall not reimburse the Asset
Advisor and its Affiliates at the end of any fiscal quarter Operating Expenses
that, in the four consecutive fiscal quarters then ended (the “Expense Year”)
exceed (the “Excess Amount”) the greater of 2% of Average Invested Assets or 25%
of Net Income (the “2%/25% Guidelines”) for such year. Any Excess Amount paid to
the Asset Advisor during a fiscal quarter shall be repaid to Wells REIT. If
there is an Excess Amount in any Expense Year and the Independent Directors
determine that such excess was justified, based on unusual and nonrecurring
factors which they deem sufficient, the Excess Amount may be carried over and
included in Operating Expenses in subsequent Expense Years, and reimbursed to
the Asset Advisor in one or more of such years, provided that Operating Expenses
in any Expense Year, including any Excess Amount to be paid to the Asset
Advisor, shall not exceed the 2%/25% Guidelines. Within 60 days after the end of
any fiscal quarter of Wells REIT for which total Operating Expenses for the
Expense Year exceed the 2%/25% Guidelines, there shall be sent to the
stockholders a written disclosure of such fact, together with an explanation of
the factors the Independent Directors considered in determining that such excess
expenses were justified. Such determination shall be reflected in the minutes of
the meetings of the Board of Directors. Wells REIT will not reimburse the Asset
Advisor or its Affiliates for services for which the Asset Advisor or its
Affiliates are entitled to compensation in the form of a separate fee. All
figures used in the foregoing computation shall be determined in accordance with
generally accepted accounting principles applied on a consistent basis.

 

12. Term, Termination.

 

(a) Term. This Agreement shall commence effective January 1, 2005, and shall
continue until terminated in accordance with the earliest to occur of the
following:

 

  (i) One year from the date of the commencement of the term hereof. However,
this Agreement will be automatically extended for an additional one-year period
at the end of each year unless Wells OP or Asset Advisor gives sixty (60) days
written notice of its intention to terminate the Agreement; or

 

  (ii) Immediately upon the occurrence of any of the following:

 

  a) A decree or order is rendered by a court having jurisdiction (1) adjudging
Asset Advisor as bankrupt or insolvent, or (2) approving as properly filed a
petition seeking reorganization, readjustment, arrangement, composition or
similar relief for Asset Advisor under the federal bankruptcy laws or any
similar applicable law or practice, or (3) appointing a receiver or liquidator
or trustee or assignee in bankruptcy or insolvency of Asset Advisor or a
substantial part of the property of Asset Advisor, or for the winding up or
liquidation of its affairs; or

 

16



--------------------------------------------------------------------------------

  b) Asset Advisor (1) institutes proceedings to be adjudicated a voluntary
bankrupt or an insolvent, (2) consents to the filing of a bankruptcy proceeding
against it, (3) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (4) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (5) makes an
assignment for the benefit of creditors, (6), is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of Wells OP, or (7) takes corporate or other action
in furtherance of any of the aforesaid purposes.

 

Upon termination, the obligations of the parties hereto shall cease, provided
that Asset Advisor shall comply with the provisions hereof applicable in the
event of termination and shall be entitled to receive all compensation which may
be due Asset Advisor hereunder up to the date of such termination, and provided,
further, that if this Agreement terminates pursuant to clause (ii) above, Wells
REIT shall have other remedies as may be available at law or in equity.

 

13. Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without Cause or penalty, by either party (upon approval of a
majority of the Independent Directors of Wells REIT in the case of termination
of this Agreement by Wells REIT).

 

14. Payments to and Duties of Asset Advisor upon Termination.

 

(a) After the Termination Date, Asset Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from Wells REIT within 30 days after the effective date of such
termination the following:

 

  (i) All unpaid reimbursements of expenses and all earned but unpaid fees
payable to Asset Advisor prior to termination of this Agreement; and

 

  (ii) The Subordinated Performance Fee Due Upon Termination, provided that no
Subordinated Performance Fee Due Upon Termination will be paid if Wells REIT has
paid or is obligated to pay the Subordinated Incentive Fee.

 

(b) Asset Advisor shall promptly upon termination:

 

  (i) Pay over to Wells REIT all money collected and held for the account of
Wells REIT pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;

 

  (ii) Deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

 

17



--------------------------------------------------------------------------------

  (iii) Deliver to the Board all assets and documents of Wells REIT then in the
custody of the Asset Advisor;

 

  (iv) Transfer and assign to Wells REIT, or its designee, all service contracts
and personal property relating to the services provided under this Agreement;
and

 

  (v) Cooperate with Wells REIT to provide an orderly management transition.

 

15. Relationship with Directors. Directors, officers and employees of the Asset
Advisor or an Affiliate of the Asset Advisor or any corporate parents of an
Affiliate, or directors, officers or stockholders of any director, officer or
corporate parent of an Affiliate may serve as a Director and as officers of
Wells REIT, except that no director, officer or employee of the Asset Advisor or
its Affiliates who also is a Director or officer of Wells REIT shall receive any
compensation from Wells REIT for serving as a Director or officer other than
reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Board.

 

16. Relationship of Asset Advisor, Wells OP and Wells REIT. Asset Advisor is not
a partner or joint venturer with Wells REIT or Wells OP, and nothing in this
Agreement shall be construed to make them such partners or joint venturers or
impose any liability as such on any of them, and neither shall have the power to
bind or obligate the other except as set forth herein. In all respects, the
status of Asset Advisor under this Agreement is that of an independent
contractor.

 

17. Bank Accounts. The Asset Advisor may establish and maintain one or more bank
accounts in its own name for the account of Wells REIT or Wells OP or in the
name of Wells REIT or Wells OP and may collect and deposit into any such account
or accounts, and disburse from any such account or accounts, any money on behalf
of Wells REIT or Wells OP, under such terms and conditions as the Board may
approve, provided that no funds shall be commingled with the funds of the Asset
Advisor; and the Asset Advisor shall from time to time render appropriate
accountings of such collections and payments to the Board and to the auditors of
Wells REIT.

 

18. Records; Access. The Asset Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Board and by counsel, auditors and authorized agents of Wells REIT, at any time
or from time to time during normal business hours. The Asset Advisor shall at
all reasonable times have access to the books and records of Wells REIT.

 

19. Assignment. The Asset Advisor shall have the right to assign this Agreement
to a successor organization which carries on the affairs of and assumes the
duties and obligations of the Asset Advisor hereunder, and provided that
following such assignment, the persons who control the operations of the Asset
Advisor immediately prior to such assignment also control the operations of such
successor organization, including the performance of its duties under this
Agreement. In addition, for the purpose of obtaining financing, Asset Advisor
may collaterally assign its right to receive fees under this Agreement and, upon
the receipt of written notice from

 

18



--------------------------------------------------------------------------------

any such assignee that Asset Advisor is in default pursuant to the terms of any
such financing, Wells OP shall pay any Asset Advisory Fees otherwise payable to
Asset Advisor pursuant to Section 8(a) of this Agreement to such assignee.
Except as set forth above, this Agreement may not be assigned by the Asset
Advisor without the written consent of Wells REIT. This Agreement may not be
assigned by Wells REIT without the written consent of the Asset Advisor, except
in the case of an assignment by Wells REIT to a corporation, trust or other
organization which is a successor in interest to Wells REIT. Any assignment of
this Agreement shall be binding upon the assignee in the same manner and the
assignor is bound hereunder.

 

20. Indemnification by Wells OP and Wells REIT. Wells OP and Wells REIT shall
jointly, and severally, indemnify and hold harmless the Asset Advisor and its
Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland or the Articles of
Incorporation of Wells REIT. Notwithstanding the foregoing, the Asset Advisor
shall not be entitled to indemnification or be held harmless pursuant to this
Section 20 for any activity which the Asset Advisor shall be required to
indemnify or hold harmless Wells OP or Wells REIT pursuant to Section 21. Any
indemnification of the Asset Advisor may be made only out of the net assets of
Wells OP or Wells REIT and not from Stockholders.

 

21. Indemnification by Asset Advisor. The Asset Advisor shall indemnify and hold
harmless Wells OP and Wells REIT from contract or other liability, claims,
damages, taxes or losses and related expenses including attorneys’ fees, to the
extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Asset Advisor’s bad faith, fraud, willful misfeasance, misconduct, negligence or
reckless disregard of its duties; provided, however, that the Asset Advisor
shall not be held responsible for any action of the Board of Directors in
following or declining to follow any advice or recommendation given by the Asset
Advisor.

 

22. Notices. All notices, approvals, consents and other communications hereunder
shall be in writing, and, except when receipt is required to start the running
of a period of time, shall be deemed given when delivered in person or on the
fifth day after its mailing by either party by registered or certified United
States mail, postage prepaid and return receipt requested, to the other party,
at the addresses set forth after their respect name below or at such different
addresses as either party shall have theretofore advised the other party in
writing in accordance with this Section 22.

 

Wells OP:   

Wells Operating Partnership, L.P.

c/o Wells Real Estate Investment Trust, Inc.

6200 The Corners Parkway

Norcross, Georgia 30092-3365

Wells REIT:   

Wells Real Estate Investment Trust, Inc.

6200 The Corners Parkway

Norcross, Georgia 30092-3365

 

19



--------------------------------------------------------------------------------

Asset Advisor:    Wells Management Company, Inc.      6200 The Corners Parkway  
   Norcross, Georgia 30092-3365

 

23. Governing Law. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Georgia.

 

24. Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.

 

25. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

26. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

27. Indulgences, not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

28. Disputes. If there shall be a dispute between the parties relating to this
Agreement resulting in litigation, the prevailing party(ies) in such litigation
shall be entitled to recover from the other party(ies) to such litigation such
amount as the court shall fix as reasonable attorneys’ fees.

 

29. Activities of Asset Advisor. The obligations of Asset Advisor pursuant to
the terms and provisions of this Agreement shall not be construed to preclude
Asset Advisor from engaging in other activities or business ventures, whether or
not such other activities or ventures are in competition with the Wells OP,
Wells REIT or the business of Wells OP or Wells REIT.

 

30. Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

31. Titles not to Affect Interpretation. The titles of Sections and Subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

20



--------------------------------------------------------------------------------

32. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

 

33. The “Wells” Name. It is acknowledged and agreed that Asset Advisor and its
Affiliates have a proprietary interest in the name “Wells.” The Asset Advisor
hereby grants to Wells REIT a non-transferable, non-assignable, non-exclusive
royalty-free right and license to use the name “Wells” during the term of this
Agreement. Accordingly, and in recognition of this right, if at any time Wells
REIT ceases to retain Asset Advisor or an Affiliate thereof to perform the
services of Asset Advisor, Wells REIT will, promptly after receipt of written
request from Asset Advisor, cease to conduct business under or use the name
“Wells” or any derivative thereof and Wells REIT shall change the name of the
company to a name that does not contain the name “Wells” or any other word or
words that might, in the reasonable discretion of the Asset Advisor, be
susceptible of indication of some form of relationship between Wells REIT and
the Asset Advisor or any Affiliate thereof. At such time, Wells REIT will also
make any changes to any trademarks, servicemarks or other marks necessary to
remove any references to the word “Wells.” Consistent with the foregoing, it is
specifically recognized that the Asset Advisor or one or more of its Affiliates
has in the past and may in the future organize, sponsor or otherwise permit to
exist other investment vehicles (including vehicles for investment in real
estate) and financial and service organizations having “Wells” as a part of
their name, all without the need for any consent (and without the right to
object thereto) by Wells REIT.

 

[Signatures appear on next page]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Asset Management
Advisory Agreement on the 30th day of December, 2004, to be effective as of the
date first above written.

 

WELLS REIT: WELLS REAL ESTATE INVESTMENT TRUST, INC. By:  

 

--------------------------------------------------------------------------------

    Leo F. Wells, III     President WELLS OP: WELLS OPERATING PARTNERSHIP, L.P.
By:   Wells Real Estate Investment Trust, Inc.     (As General Partner of Wells
Operating     Partnership, L.P.)     By:  

 

--------------------------------------------------------------------------------

        Douglas P. Williams         Executive Vice President ASSET ADVISOR:
WELLS MANAGEMENT COMPANY, INC. By:  

 

--------------------------------------------------------------------------------

    M. Scott Meadows     Senior Vice President

 

22